 Case 3:20-cv-03455-G-BN Document 13 Filed 07/20/21           Page 1 of 2 PageID 101



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION




SAMUEL E. GRIFFITH,                          )
                                             )
               Plaintiff,                    )
                                             )
VS.                                          )            CIVIL ACTION NO.
                                             )
CINEPOLIS USA, INC., and BRINKER             )            3:20-CV-3455-G-BN
INTERNATIONAL, INC.,                         )
                                             )
               Defendants.                   )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         On June 28, 2021, the United States Magistrate Judge made findings,

conclusions, and a recommendation in this case. No objections were filed. However,

on July 11, 2021, the plaintiff Samuel E. Griffith (“Griffith”) filed an amended

complaint without leave of court. The district court reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court ACCEPTS

the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

         The court therefore GRANTS IN PART and DENIES IN PART the motion

to dismiss or, in the alternative, for a more definite statement filed by the defendant
 Case 3:20-cv-03455-G-BN Document 13 Filed 07/20/21          Page 2 of 2 PageID 102



Brinker International, Inc. (“Brinker”) (docket entry 7) insofar as the court

DISMISSES Griffith’s claims against Brinker for failure to plausibly allege a claim.

Because the court agrees that Griffith should be allowed leave to file an amended

complaint, and because he has already exercised that leave, this case is returned to

the United States Magistrate Judge for further pretrial management.

      SO ORDERED.

July 20, 2021.

                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                          -2-
